UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2039


IN RE:   DONNELL MULDROW,


                Petitioner.




                On Petition for a Writ of Mandamus.
                         (5:11-ct-03160-D)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnell Muldrow, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donnell       Muldrow    petitions       for    a    writ     of   mandamus

seeking an order directing the installation of air conditioning

units   at his       prison   segregation       facility.         We     conclude    that

Muldrow is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.     United   States

Dist.    Court,      426    U.S.     394,   402     (1976);       United    States      v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.   2003).        Further,

mandamus     relief    is    available      only    when    the   petitioner      has   a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                    The relief sought by

Muldrow is not available by way of mandamus.                           Accordingly, we

deny the petition for writ of mandamus.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                            2